COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Bray and Overton


EMMITT SMITH
                                        MEMORANDUM OPINION * BY
v.         Record No. 0042-97-1        JUDGE NELSON T. OVERTON
                                          FEBRUARY 10, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Randolph T. West, Judge

           (J. Ashton Wray, Jr., on brief), for
           appellant.
           (Richard Cullen, Attorney General;
           H. Elizabeth Shaffer, Assistant Attorney
           General, on brief), for appellee. 1



     Emmitt Smith (defendant) was tried without a jury on the

charge of possession of cocaine.   He was found guilty and

sentenced to serve five years in prison.    Defendant appeals his

conviction claiming that police seized evidence from his home in

derogation of the Fourth Amendment to the United States

Constitution and, therefore, the exclusionary rule operates to

suppress it.   Because defendant's argument is without support in

the law, we affirm his conviction.

     The parties are fully conversant with the record in the

cause, and because this memorandum opinion carries no

precedential value, we recite only those facts necessary to

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Both appellant and appellee waived oral argument.   We have
decided the case on the briefs and the record.
disposition of the appeal.

     Defendant claims that the cocaine, marijuana, handgun and

ammunition seized from his home should have been suppressed at

trial.   He argues that the initial entry by police to secure the

premises violated his protection against "unreasonable searches

and seizures."   U.S. Const. amend. IV.   This argument ignores the

holding of Segura v. United States, 468 U.S. 796 (1984),

addressing this very issue. As the Court said in Segura,
          [t]he only issue here is whether drugs and
          the other items not observed during the
          initial entry and first discovered by the
          agents . . . under an admittedly valid search
          warrant, should have been suppressed.

Id. at 801.   Faced with the same narrow issue, we are bound by

stare decisis to apply the same principle.
          [W]here officers, having probable cause,
          enter premises, and with probable cause,
          arrest the occupants who have legitimate
          possessory interests in its contents and take
          them into custody and, for no more than the
          period here involved [19 hours], secure the
          premises from within to preserve the status
          quo while others, in good faith, are in the
          process of obtaining a warrant, they do not
          violate the Fourth Amendment's proscription
          against unreasonable seizures.

Id. at 798.

     The case before us provides no reason to deviate from this

conclusion.   The police officers had been given information from

an informant that defendant was traveling to a gas station in

order to sell drugs.   Police found defendant at the gas station

carrying a bag of marijuana after having immediately thrown




                               - 2 -
several bags of a white powdery substance out of his car window.

They then immediately went with defendant to his house in order

to secure additional evidence.    After waiting less than two

hours, another officer arrived with a valid warrant.   The police

officers did not seize any evidence prior to the arrival of the

search warrant.   Therefore, the evidence was "'sufficiently

distinguishable to be purged of the primary taint'" of the

initial warrantless entry.    Id. at 804-05 (quoting Wong Sun v.
United States, 371 U.S. 471, 488 (1963)).

       The rule enunciated in Segura has been faithfully applied in

Virginia on many occasions.    See, e.g., Deer v. Commonwealth, 17

Va. App. 730, 441 S.E.2d 33 (1994); Commonwealth v. Ealy, 12 Va.

App. 744, 407 S.E.2d 681 (1991); Derr v. Commonwealth, 6 Va. App.

215, 368 S.E.2d 916 (1988).   We apply it now to hold that the

evidence seized from defendant's residence was admissible against

him.   Accordingly, we affirm the conviction.

                                                         Affirmed.




                                 - 3 -